Judgment, Supreme Court, New York County (Jay Gold, J.), rendered June 22, 1988, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of imprisonment of from one to three years, unanimously affirmed. The case is remitted to the Supreme Court, New York County, for further proceedings pursuant to CPL 460.50 (5).
Defendant’s motion to dismiss the indictment pursuant to CPL 30.30 was properly denied, since the 24-day period between December 21, 1987 and January 14, 1988 was excludable as an adjournment to which the defense consented (CPL 30.30 [4] [b]). In addition, contrary to defendant’s appellate argument, the court was not required to conduct a hearing on the motion, since the minutes of the adjournments conclusively established the excludability of the disputed periods (CPL 210.45 [5] [c]).
The two brief references during trial to a confidential informant did not constitute bolstering nor prejudice .defendant in any way, and his claims in this regard are in any event unpreserved. Nor is there any merit to defendant’s argument that the prosecution was required to disclose written material pertaining to the confidential informant or produce the informant as a witness at trial. Concur—Sullivan, J. P., Milonas, Ellerin, Kassal and Smith, JJ.